DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on February 8, 2021.  As directed by the amendment: claims 7, 14, and 16 have been amended and claims 5 and 17 have been canceled.  Thus, claims 1-3, 6-16, and 18 are presently pending in this application with claim 18 being presently withdrawn.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every 112(b) and 112(d) rejections previously set forth in the Non-Final Office Action mailed November 10, 2020.
	
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6 of the Remarks that “If Hoste's cap 106 were modified to include Takemoto's needle tip protecting member 91 as proposed by the Examiner, the needle tip protecting member 91 would interfere with the engagement between Hoste's cap 106 and Hoste's cover 78 and/or the engagement between Hoste's cap 106 and Hoste's saddle section 46… none of Hoste and Takemoto teach or suggest how to maintain the functionality of Hoste's cap 106 while also accommodating Takemoto's needle tip protecting member 91”.  The examiner respectfully disagrees and notes that Takemoto teaches a two-part cap having an outer cap part (922 in fig. 1) which is slidably received about the needle sleeve (36 in fig. 1).  Takemoto further teaches that the outer cap is fixedly engaged to a needle shield (91 in fig. 1) through inner sleeve (92 in fig. 1).  The cap is engaged to the injector device by being placed on the needle-end of the device so that the outer cap art is around the needle sleeve and the needle shield is engaged to the needle in between the needle and the needle sleeve.  Comparing this structure to Hoste, Hoste teaches a needle sleeve (78 in fig. 4) and an outer cap part (106 in fig. 1) which is circumferentially received about the needle sleeve, similar to Takemoto.  As discussed previously and below, the examiner maintains that a PHOSITA would be motivated to look to the teachings of Takemoto to incorporate the needle shield which would engage the needle at a positon between the needle and the sleeve 78.  The examiner maintains that this modification would not interfere with the engagement of the outer cap 106 of Hoste with the cover 78 or the saddle section 46, as taught by Takemoto.  As the modified cap of Hoste is inserted onto the injection device, the needle shield would be inserted through the opening 86 to frictionally engage the needle and the outer cap is free to engage the needle sleeve and saddle section.
Applicant argues on pg. 7 of the Remarks that “One of ordinary skill in the art would have found it necessary to increase the diameter of the opening 86 to accommodate Takemoto's needle tip protecting member 91. But such modifications would destroy the advantages touted by Hoste i.e., to minimize the cap profile”.  The examiner respectfully disagrees and notes that Takemoto teaches that it is obvious to place needle shield in frictional engagement with the needle and between the needle sleeve (distal portion 36 in fig. 1) and needle (fig. 1).  As such, the examiner maintains a PHOSITA would not have to modify the opening 86 of Hoste to accommodate the needle shield of Takemoto.  However, even if PHOSITA did have to enlarge the opening 86 to accommodate the needle shield, this modification would not have interfered with the cap size.  Instead, the opening 86 of Hoste could be enlarged to accommodate the needle shield while still accommodating the spring and the cap would be kept the same size.  As seen in fig. 1, the size of the cap would be dictated by the outer diameter of the assembly cover 78 and not the opening 86.  
Applicant argues on pg. 8 of the Remarks that “Such a modification, however, would undermine the simple pulling-based mechanism taught by Hoste, and thus would change the principle of operations of Hoste's cap 106”.  The examiner respectfully disagrees and notes that Hoste discusses that other mechanisms for providing a releasable connection of the cap are contemplated (paragraph 28).  Further, bayonet connections are well known in the art and would provide for a well-known releasable connection which can easily be performed by a user.  Additionally, a bayonet connection would provide for a more secure connection between the cap and the body of the syringe since it would require a deliberate action (i.e. a small rotation) in order for the cap to be removed thereby decreasing the probability of the cap being unintentionally dislodged.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoste (US 20040236284) in view of Takemoto (US 20140025006) and in further view of Yanke (US 20070129591).
Regarding claim 1, Hoste discloses an injection device (fig. 1) comprising: a body for holding a syringe having a needle at one end thereof (24 in fig. 1), a cap that is removably attached to the body and has an outer cap (106 in fig. 1; paragraph 38); a biasing member that is configured to urge the cap away from the body (100 in fig. 4 urges the sleeve 78 away from the body and fig. 3 shows the sleeve 78 abutting against the cap indicating that the spring would bias the cap away from the body); a lock comprising a snap-fit connection that is moveable between a locked state (paragraph 38), wherein the lock holds the cap and body together (fig. 3; paragraph 38), and an unlocked state, wherein the cap and body are able to move apart (paragraph 38).
	However, Hoste does not teach or disclose a needle shield configured to frictionally engage with said the syringe to cover said the needle; and wherein the outer cap is rotatable relative to the body to move the lock to the unlocked state.
	Takemoto teaches a similar device (fig. 1) comprising a cap that is removably attached to the body of the device (9 in fig. 1).  The cap comprising an outer cap (92 in fig. 1) and a needle shield (91 in fig. 1) configured to frictionally engage with the syringe (fig. 1 shows the shield 91 touching the syringe 21 indicating that it is frictionally engaged).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the cap of Hoste to include the needle shield coupled to the outer cap, as taught by Takemoto, for the purpose of protecting the needle of the syringe (paragraph 106) and to prevent leaking from the needle during storage.
Hoste discloses that other mechanisms for coupling the outer cap and the body are conceivable (paragraph 28).  Yanke teaches a body (14 in fig. 1) having an outer 
	Regarding claim 2, in the modified device of Hoste, Hoste discloses the biasing member is configured to bias the entire cap away from the body when the lock is in the locked state (fig. 3 shows the spring urges the needle sleeve 78 away from the body; due to the engagement of the sleeve 78 with the outer cap, the entire cap would be biased away from the body due to the needle shield being locked with the outer cap, as taught by Takemoto).
	Regarding claim 3, in the modified device of Hoste, Hoste discloses the biasing member is a helical spring (paragraph 31; fig. 5).
	Regarding claim 6, in the modified device of Hoste, Yanke discloses the cap is moveable relative to the body in a first direction to move the lock from the locked state 

    PNG
    media_image1.png
    398
    527
    media_image1.png
    Greyscale

	Regarding claim 7, in the modified device of Hoste, Yanke discloses the lock comprises a track on one of the body and cap (fig. 1 shows a track 86 on the body) and a pin on the other one of the body and cap (fig. 2 shows projection 190 on the cap), wherein the track extends non-linearly and the pin is configured to be received in the track (fig. 1).	
Regarding claim 9, in the modified device of Hoste, Hoste discloses a needle sleeve (78 in fig. 3), wherein the needle sleeve is moveable relative to the body between an extended position, to shield the needle when a syringe is held within the body (fig. 4), and a retracted position, wherein the needle extends axially past an end of 
	Regarding claim 10, in the modified device of Hoste, Hoste discloses the needle sleeve is biased into the extended position by the biasing member (fig. 4).
	Regarding claim 11, in the modified device of Hoste, Hoste discloses the lock is configured such that when the cap is attached to the body the needle sleeve is urged into the body (fig. 3; paragraph 41).
	Regarding claim 12, in the modified device of Hoste, Hoste discloses the needle sleeve is configured such that when the needle sleeve is moved from the retracted position to the extended position the needle sleeve exerts a force on the cap to urge the cap away from the body (fig. 3 shows the distal end of the needle sleeve abutting an inner shoulder of the outer cap indicating that the needle sleeve is functionally capable of exerting a force on the cap due to the compression of the spring).
	Regarding claim 13, in the modified device of Hoste, Hoste discloses the syringe (26 and 30 in fig. 3), wherein the syringe is received by the body (fig. 3).  In the modified device of Hoste, Takemoto discloses the needle shield is in frictional engagement with the syringe when the cap is attached to the body (fig. 1).
	Regarding claim 14, in the modified device of Hoste, Hoste discloses the syringe (fig. 3), wherein the syringe contains a medicament (paragraph 22).
	Regarding claim 15, in the modified device of Hoste, Hoste discloses the injection device is an auto-injector (fig. 1; paragraph 24).
Regarding claim 16, Hoste discloses a method of removing a cap (106 in fig. 3) from an end of a body of an injection device (figs. 3 and 4), the cap comprising an outer cap (106 in fig. 3), comprising the steps of: wherein the cap is held in place against a force of a biasing member (100 in fig. 4) by a lock in a locked state prior to movement of the outer cap (paragraph 44), removing the cap from the end of the body (fig. 4; paragraph 38), wherein the cap is urged away from the body by the force of the biasing member (100 in fig. 1 urges the sleeve 78 away from the body and fig. 3 shows the sleeve 78 abutting against the cap indicating that the spring would bias the cap away from the body); and extending a needle sleeve from said end of the body (78 in fig. 4).
	However, Hoste does not teach or disclose the cap having a needle shield to frictionally engage with a syringe; rotating the outer cap about a longitudinal axis of the body to move a lock of the injection to an unlocked state, the lock comprising a latch or bayonet connection;
Takemoto teaches a similar device (fig. 1) comprising a cap that is removably attached to the body of the device (9 in fig. 1).  The cap comprising an outer cap (92 in fig. 1) and a needle shield (91 in fig. 1) configured to frictionally engage with the syringe (fig. 1 shows the shield 91 touching the syringe 21 indicating that it is frictionally engaged).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the cap of Hoste to include the needle shield coupled to the outer cap, as taught by Takemoto, for the purpose of protecting the needle of the syringe (paragraph 106) and to prevent leaking from the needle during storage.
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoste in view of Takemoto and in further view of Yanke, as applied to claims 1, 5, and 7 above, and further in view of Swenson (US 20030125677).
Regarding claim 8, modified Hoste teaches all of the claimed limitations set forth in claims 1, 5, and 7, as discussed above, but does not teach or disclose a projection in the track that is configured to resist movement of the pin in the track.
Swenson teaches a similar locking mechanism comprising a track (90 in fig. 1) and a pin which is received in the track (50 in fig. 1).  Swenson further teaches that the track has a projection that is configured to resist movement of the pin in the track (95 in fig. 1).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the track of modified Hoste to include the projection for the purpose of providing a tactile locking mechanism (paragraph 40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783   


                                                                                                                                                                                          
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783